Abatement Order filed June 24, 2014




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00818-CR
                                 ____________

               ANTHONY EARL WASHINGTON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1373285

                           ABATEMENT ORDER

      Appellant appeals his conviction for aggravated assault with a deadly
weapon. Appellant’s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. See Anders v. California, 386 U.S.
738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We disagree
with appellate counsel’s conclusion that there are no arguable issues for appeal.
See Anders, 386 U.S. at 744; Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005). Specifically, when determining whether appellant would be
permitted to testify free of impeachment by prior convictions, it appears the trial
court used an incorrect test in determining, in the interests of justice, that the
probative value of the remote convictions supported by the specific facts and
circumstances outweighed their prejudicial effect. See Leyba v. State, 416 S.W.3d
563, 567–69 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d); Tex. R. Evid.
609(b).1

        Accordingly, the case is abated and remanded to the trial court with
instructions to appoint other counsel and have a supplemental clerk’s record
containing that appointment filed with the clerk of this Court within thirty days of
the date of this order.

        The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                                PER CURIAM




        1
           Our decision should not be viewed as a determination of the merits of any issues raised in the
brief or a limitation on any issue that may be raised in this appeal. Appellant’s new appellate counsel
should personally review the record to determine what issues should be raised in this appeal.